ORDER

On January 19, 2006, the cause of action came on for oral argument. The Court hereby denies Defendant’s Motion to Dismiss. Plaintiffs Request for Information and Records regarding Julian Fite is hereby granted. Request for information should be interpreted using the Cherokee Nation Governmental Record Act, the freedom of Information and Right of Privacy Act of 2001 and the Freedom of Rights and Privacy Amendments Act of 2004 regarding the requirements and reasonableness of such requests. Specifically, the Cherokee Nation Governmental Records Act applies to this case and to Linda O’Leary, in her official capacity as a Cherokee Nation Tribal Council Member. According to the Act, a request shall identify with particularity the agency(ies) or other entity(ies) and/or matters(s) which are the subject of the request. Request for records shall be in writing and addressed to the Principal Chief or his designated officer. Ms. O’Leary’s letter dated February *3910, 2005 satisfies the requirements for such request.
The Court hereby orders Defendant to produce the information requested by the Plaintiff in her February 10, 2005 letter.
IT IS SO ORDERED.